DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 3, 4, 6-8, 11, 12, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 (similarly claims 11 and 17) recite: “a virtualization management cluster that corresponds to the containerized computing cluster”.  It is unclear how the virtualization management cluster corresponds to the containerized computing cluster.

Claim(s) 4 (similarly claims 12 and 18) recites the limitation "the specified parameters".  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 6 (similarly claims 14 and 20) recites the limitation "the one or more virtualization management system entities".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the one or more virtualization management system entities are referring to the one or more virtualization management entities in the virtualization management system or any entity(ies) that reside within the virtualization management system, etc.  

Claim 7 (similarly claim 8) recite: “that the specified virtualization management entity is associated with the corresponding cluster entity”.  The examiner is unclear how the specified virtualization management entity is associated with “the corresponding cluster entity”.  “the corresponding cluster entity” of one or more cluster entities is not clearly defined therefore the relationship from the specified virtualization management entity to its corresponding cluster entity is not clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (Pub 20190108049) (hereafter Singh).

As per claim 1, Singh teaches:
A method comprising: 
identifying, by a computing device, one or more cluster entities of a containerized computing cluster, wherein the containerized computing cluster comprises a plurality of virtual machines running on one or more host computer systems; ([Paragraph 39], Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other. Clusters may be specified by referring to their respective cluster ID…  [Paragraph 56], the customer may have obtained one or more container instance IDs of a cluster in response to a DescribeCluster application programming interface call, and may specify to execute a task definition file on the one or more identified container instances…  [Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances 
generating, by the computing device, one or more virtualization management entities in the virtualization management system, wherein each virtualization management entity represents a respective cluster entity; ([Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances configured to support containerization, and the software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer. Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events. Software containers may include data and one or more processes that, when executed in a computer system instance configured to support containerization, may be isolated from other processes running within the same computer system instance.)
receiving, by the computing device, a request to perform an operation on a specified virtualization management entity in the virtualization management system; 
identifying, by the computing device, a cluster entity represented by the virtualization management entity; ([Paragraph 25], As illustrated in FIG. 1, the environment 100 may include a customer 102 that sends a task definition file 104 for software containers 118 along with a request to launch tasks through a network 106 to a container service 108 of a computing resource service provider 110.  A scheduler, such as the scheduler 208 of FIG. 2, may determine into which container instance 114 of a cluster 116 of container instances that the software containers 118 specified in the task definition file 104 should be launched. [Paragraph 39], Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other. Clusters may be specified by referring to their respective cluster ID…)
translating, by the computing device, responsive to the request, the request to one or more commands to be performed on the identified cluster entity of the containerized computing cluster; and 
sending, by the computing device, the one or more commands to the containerized computing cluster.  ([Paragraph 69], For examples, the container agents 222 may act as intermediaries between the running tasks of their respective container instances 218 and other entities and services such that all communication to or from a container passes through the container agent. In this manner, the container agent may be configured to interpret and translate commands between the container and a particular container encapsulation system running with the container service 200. This may allow changes to be made to the particular container encapsulation system without requiring updates to be made to the tasks or task definitions; i.e., only the container agents 222 may need to be updated to reflect the changes to the particular 

As per claim 2, rejection of claim 1 is incorporated:
Singh teaches wherein a cluster entity of the one or more cluster entities comprises one of: a cluster virtual machine, a cluster node, a cluster virtual machine template, a cluster network, or a cluster persistent volume claim (PVC), and a virtualization management entity of the one or more virtualization management entities comprises, respectively, one of: a virtual machine proxy entity, a host proxy entity, a virtual machine template proxy entity, a network proxy entity, or a virtual disk proxy entity. ([Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances configured to support containerization, and the software container instances may be 

As per claim 3, rejection of claim 1 is incorporated:
Singh teaches further comprising: generating, by the computing device, a virtualization management cluster that corresponds to the containerized computing cluster, wherein the virtualization management entities are associated with the virtualization management cluster. ([Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster 

As per claim 4, rejection of claim 1 is incorporated:
Singh teaches further comprising: receiving, by the computing device, a request to create a virtualization management entity in the virtualization management cluster according to one or more specified parameters; ([Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204. For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. [Paragraph 40], The cluster ID may allow the customer to register container instances with the cluster; for example, the customer may cause a container instance be registered to a cluster by passing the cluster ID as a parameter to a RegisterContainerInstance application programming interface call.)
responsive to receiving the request to create the virtualization management entity, generating, by the computing device, a proxy entity in the virtualization management system, the proxy entity having the one or more specified parameters; ([Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application 
generating, by the computing device, a command to create a cluster entity having the specified parameters in the containerized computing cluster; 
sending, by the computing device, the command to create the cluster entity to the containerized computing cluster; and 
associating, by the computing device, the cluster entity with the proxy entity. ([Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204. For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. [Paragraph 40], The cluster ID may allow the customer to register container instances with the cluster; for example, the customer may cause a container instance be registered to a cluster by passing the cluster ID as a parameter to a RegisterContainerInstance application programming interface call.  [Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the 

As per claim 5, rejection of claim 1 is incorporated:
Singh teaches further comprising: receiving, by the computing device, one or more events from the containerized computing cluster, wherein each event specifies a first operation associated with a specified cluster entity of the containerized computing cluster, and the first operation comprises creation, update, or deletion of the specified cluster entity; ([Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances configured to support containerization, and the software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer.  [Paragraph 40], Available application programming interface function calls for clusters may include CreateCluster, DescribeCluster, ListClusters, and DeleteCluster. The CreateCluster application programming interface call may cause a cluster to be created. In some cases, after the cluster is created, the front-end service 204 may provide the customer with the cluster ID of the newly created cluster… 
determining, by the computing device, responsive to the first operation, a second operation to be performed in the virtualization management system, wherein the second operation comprises creating, updating, or deleting a virtualization management entity associated with the specified cluster entity; and 
sending, by the computing device, a command to the virtualization management system to perform the second operation for the virtualization management entity. ([Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application programming interfaces without the customers 202 being aware of the change to the new encapsulation system.  [Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. [Paragraph 38], a customer may launch one or more clusters 

As per claim 6, rejection of claim 1 is incorporated:
Singh teaches wherein generating, by the computing device, the one or more virtualization management system entities comprises designating each of the one or more virtualization management system entities as a proxy entity representing the associated cluster entity. ([Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents 

As per claim 7, rejection of claim 6 is incorporated:
Singh teaches wherein identifying the cluster entity represented by the virtualization management entity comprises determining, by the computing device, that the specified virtualization management entity is associated with the corresponding cluster entity. ([Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. The container agent 222 may register or deregister container instances 218, receive instructions from the container manager backend services 214, and ensure that a telemetry agent 224 has been started and is running. The container agent 222 may also enable updates to containers in the container instances 218 and monitor the state of containers running in the container instances 218 via an event stream.  [Paragraph 54], Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager. If an overabundance of container instances exist in the cluster, some container instances may be deregistered from the cluster via the cluster manager. The DeregisterContainerInstance application programming interface call may be used to deregister, from a specified cluster, a container instance that was registered using the 

As per claim 8, rejection of claim 7 is incorporated:
Singh teaches wherein determining that the specified virtualization management entity is associated with the corresponding cluster entity comprises determining whether the specified virtualization management entity is designated as a proxy entity. ([Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. The container agent 222 may register or deregister container instances 218, receive instructions from the container manager backend services 214, and ensure that a telemetry agent 224 has been started and is running. The container agent 222 may also enable updates to containers in the container instances 218 and monitor the state of containers running in the container instances 218 via an event stream.  [Paragraph 54], Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager. If an 

As per claims 9-14, these are system claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

As per claims 15-20, these are non-transitory machine-readable storage medium claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196